DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 12-14, 17, and 20 are rejected under 35 U.S.C. 102(a)(1).
	Claims 2-11, 15-16, and 18-19 are rejected under 35 U.S.C. 103.

Specification
The title of the invention is not descriptive.  The claims are directed to granting a user authentication request based on an acoustic pattern entered via a microphone. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12-14, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US 2011/0283338 A1).

Regarding Claim 1, Yang teaches a computer-implemented method comprising: generating a prompt via a user device interface; (“and in response sends a prompt via the computer network to the remote computing device to generate and stream a sensor-based password to the password repository server (412). The computing device receives this prompt (414)” Paragraph 0026. See Figure 4 steps 412 and 414, which indicate generation and sending a prompt to a user’s computing device.)
processing, in response to the prompt, input cryptographic information entered via at least one microphone associated with the user device, (“The computing device receives this prompt (414); and generates and sends the sensor-based password to the password repository service via the computer network (416).” Paragraph 0026. The password is input cryptographic information. The password is generated by the user when interacting with a sensor on the device, such as a microphone. See Figure 4 steps 416 and 418, which indicate generation of the sensor-based password at the user device and sending to a password repository. Also see Paragraph 0028, which further 
wherein the input cryptographic information comprises data pertaining to the at least one microphone and an acoustic pattern generated by at least one of one or more fingers and one or more accessories; (“when the user's computing device includes a microphone, a temporal pattern of sounds can be produced by the user and employed as a sensor-based password. For example, the user could produce a pattern of air blows near to the microphone, a pattern of finger snaps, or a temporal pattern of taps on the microphone” Paragraph 0036. A pattern of taps on the microphone corresponds to an acoustic pattern generated by a finger of a user and pertains to the microphone of the device. The input pattern is used to create a sensor-based password. Also see Paragraph 0027, which discusses the security advantage of using a sensor-based password, as a sensor is unique to a device and its attributes are a component of the cryptographic information.)
and establishing the input cryptographic information as a set of cryptographic information to be used in connection with an authentication request to access one or more protected resources associated with the user device, (“The password repository service receives the sensor-based password from the remote computing device (418), and designates it as the sensor-based password that is to reside on the password repository server and represent the sensor-based password pre-arranged to authenticate the remote computing device's right to access the specified password protected network-based service” Paragraph 0026. The generated sensor-based password is associated with a specified network-based service. See Figure 3, which 
wherein the authentication request is to be granted if cryptographic information input in response to the authentication request matches the set of cryptographic information; (“The password repository service server receives the sensor-based password (310), and next determines if the received password substantially matches a sensor-based password resident on the password repository server which has been pre-arranged to authenticate the remote computing device's right to access the specified password protected network-based service (312)… Communications between the specified password protected network-based service and the user's computing device then commence” Paragraph 0020. See Figure 3 steps 300 and 312: a user requests access to a password protected service and upon inputting the sensor-based password, the server grants access if the input pattern matches the previously stored sensor-based password. Also see Paragraphs 0030-31.)
wherein the method is performed by at least one processing device comprising a processor coupled to a memory (See Paragraph 0046 and Figure 6: the authentication method is implemented by a processor 12 coupled to a memory 14.)
Claim 14 is directed to an apparatus and recites substantially the same limitations as claim 1. Claim 14 is therefore rejected using the same reasoning discussed above.

Regarding Claim 12, Yang further teaches wherein the at least one microphone comprises one or more of a microphone resident on the user device and an external microphone connected to the user device (See Paragraph 0032 and 0036: the microphone is resident on the user computing device.)

Regarding Claim 13, Yang further teaches a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing device causes the at least one processing device to carry out the steps of the method of claim 1 (See Paragraph 0046 and Figure 6: “Computer storage media includes volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information such as computer readable instructions, data structures, program modules or other data”.)

Regarding Claim 17, Yang teach a computer-implemented method comprising: establishing a set of cryptographic information, (“The password repository service receives the sensor-based password from the remote computing device (418), and designates it as the sensor-based password that is to reside on the password repository server and represent the sensor-based password pre-arranged to authenticate the remote computing device's right to access the specified password protected network-based service” Paragraph 0026. The generated sensor-based password is associated with a specified network-based service. See Figure 4, which illustrates the process of generating and associating a sensor-based password for a protected network resource.) 
wherein the set of cryptographic information comprises data pertaining to at least one microphone and an acoustic pattern generated by at least one of one or more fingers and one or more accessories in connection with the at least one microphone; (“when the user's computing device includes a microphone, a temporal pattern of sounds can be produced by the user and employed as a sensor-based password. For example, the user could produce a pattern of air blows near to the microphone, a pattern of finger snaps, or a temporal pattern of taps on the microphone” Paragraph 0036. A pattern of taps on the microphone corresponds to an acoustic pattern generated by a finger of a user and pertains to the microphone of the device. The input pattern is used to create a sensor-based password. Also see Paragraph 0027, which discusses the security advantage of using a sensor-based password, as a sensor is unique to a device and its attributes are a component of the cryptographic information.)
generating a prompt via a user device interface in connection with an authentication request to access one or more protected resources associated with the user device; (“The user's computing device is first used to communicate with the password repository service server over a computer network in order to request access to a password protected network-based service specified in the communication (300). The server receives the request from the remote computing device (302), and in one version shown in FIG. 3, sends a prompt to the computing device via the computer network prompting the user to cause the device to generate and stream a sensor-based password” Paragraph 0020. See Figure 3 steps 300 to 306: a user device requests access to a protected resource, resulting in a prompt being generated by the password repository service that is sent to the user device in order to obtain the password information.)
processing input cryptographic information entered via the user device interface in response to the prompt against the set of cryptographic information; (“The user's computing device receives the prompt from the password repository service server (306), and then generates and streams a non-cached, sensor-based password to the server over the computer network” Paragraph 0020. The user provides the sensor-based password after receiving the prompt. See Paragraph 0036, which discusses examples of passwords entered using a microphone. See Figure 3 steps 308-312, which discusses obtaining and then comparing the entered password to the stored password information.)
and resolving the authentication request based on said processing; (“The password repository service server receives the sensor-based password (310), and next determines if the received password substantially matches a sensor-based password resident on the password repository server which has been pre-arranged to authenticate the remote computing device's right to access the specified password protected network-based service (312)… Communications between the specified password protected network-based service and the user's computing device then commence” Paragraph 0020. See Figure 3 steps 300 and 312: a user requests access to a password protected service and upon inputting the sensor-based password, the server grants access if the input pattern matches the previously stored sensor-based password. Also see Paragraphs 0030-31.)
wherein the method is performed by at least one processing device comprising a processor coupled to a memory (See Paragraph 0046 and Figure 6: the authentication method is implemented by a processor 12 coupled to a memory 14.)

Regarding Claim 20, Yang further teaches a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing device causes the at least one processing device to carry out the steps of the method of claim 17 (See Paragraph 0046 and Figure 6: “Computer storage media includes volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information such as computer readable instructions, data structures, program modules or other data”.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4, 6-8, 10-11, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2011/0283338 A1) in view of Huijser (US 2018/0246591 A1).

Regarding Claim 2, Yang further teaches wherein the acoustic pattern comprises one or more sounds generated by touching the at least one microphone (“the user could produce a pattern of air blows near to the microphone, a pattern of finger snaps, or a temporal pattern of taps on the microphone” Paragraph 0036.)
Yang does not explicitly teach and one or more periods of time lacking a sound generated by touching the at least one microphone.
However, Huijser, which is directed to controlling a device based on an acoustic pattern entered via a microphone, teaches and one or more periods of time lacking a sound generated by touching the at least one microphone (“Consequently a sequence of taps/knocks separated by periods of silence may be converted into a digital sequence representing an encoded user input by the signal feature extractor 108” Paragraph 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the sensor-based password for authenticating a user taught by Yang by incorporating the method taught by Huijser of detecting a series of taps and periods of silence as a user interacts with a microphone. Since Yang teaches “a temporal pattern of taps” it would have been obvious for the pattern to include both taps and periods of silence, as taught by Huijser. As taught by Huijser (Paragraph 0007), such an implementation would allow a user to enter more complex sequences of inputs to control a mobile device. In view of Yang, a user would be able to input a more complex password, improving security.

Regarding Claim 4, Yang in view of Huijser further teaches wherein the one or more sounds generated by touching the at least one microphone comprises a tap, (Yang, Paragraph 0036. Huijser, Paragraphs 0085, 0090, 0093: the input signal on the microphone includes tap operations.)
wherein a tap comprises a sound generated by touching the at least one microphone for more than a predetermined first amount of time and less than a predetermined second amount of time (Huijser, “The glitch filter 412 may remove peaks detected based on analysis of the timing and amplitude of the detected peaks…Timing-based even removal module 416 may remove events which occur too frequently within a predetermined time interval.” Paragraph 0096: For events [tap operations determined by the peak detector] to be removed if they occur to frequently, it would be obvious that 

Regarding Claim 6, Yang in view of Huijser further teaches wherein the input cryptographic information further comprises data pertaining to magnitude of the one or more sounds generated by touching the at least one microphone (Huijser, “Force-based event removal module 414 may remove an event if it is not within an expected distribution of amplitudes” Paragraph 0096. Also see Paragraph 0098, 0101 and Figure 6: obtaining the input information includes detecting characteristics such as the amplitude of the received signal.)

Regarding Claim 7, Yang in view of Huijser further teaches wherein establishing the input cryptographic information as the set of cryptographic information comprises analyzing each of the one or more sounds generated by touching the at least one microphone based at least in part on frequency and waveform length (Huijser, “vibration and acoustic signal component features may be extracted from the input signal in the time and frequency domain” Paragraph 0100. Also see Paragraphs 0023 and 0061, which further describe analyzing the frequencies of the input signal. See Figure 6 and Paragraph 0098, which illustrate analyzing waveform length to determine the cryptographic information.)

Yang in view of Huijser further teaches wherein establishing the input cryptographic information as the set of cryptographic information further comprises extrapolating, based at least in part on the analyzing, a pitch value for each of the one or more sounds (Huijser, “Signal features extracted may include one or more of a peak value, a frequency spectrum shape, a peak value at different frequencies, and how the shape of the spectrum evolves over time” Paragraph 0023. Also see Paragraphs 0061 and 0101. Frequency information and amplitudes at certain frequencies are extracted, which would correspond to determining a pitch value for each of the detected sounds.)

Regarding Claim 10, Yang teaches all the limitations of claim 1, on which claim 10 depends.
Yang does not teach wherein establishing the input cryptographic information as the set of cryptographic information comprises implementing one or more thresholding techniques.
	However, Huijser, which is directed to controlling a device based on an acoustic pattern entered via a microphone, teaches wherein establishing the input cryptographic information as the set of cryptographic information comprises implementing one or more thresholding techniques (“the comparator 306 may output a threshold at version of the smoothed signal output from the second ARMA filter. In this way, the input signal may be filtered to remove potential false triggers from the input signal” Paragraphs 0085-0088. Thresholding techniques are utilized to remove noise, smooth the signal, and remove false peak detections.)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the sensor-based password for authenticating a user taught by Yang by incorporating the method taught by Huijser of filtering the input signal from the microphone using threholding techniques. Since both references are directed to controlling a user device based on a pattern captured by a sensor, the combination would yield predictable results. As taught by Huijser (Paragraphs 0028, 0039), such techniques would improve the reliability of detecting encoded user inputs from the microphone, allowing for more complex user inputs. 

Regarding Claim 11, Yang teaches all the limitations of claim 1, on which claim 11 depends.
Yang does not teach wherein the acoustic pattern comprises a sequential combination of one or more sounds generated by touching the at least one microphone and one or more periods of time lacking a sound generated by touching the at least one microphone.
However, Huijser, which is directed to controlling a device based on an acoustic pattern entered via a microphone, teaches wherein the acoustic pattern comprises a sequential combination of one or more sounds generated by touching the at least one microphone and one or more periods of time lacking a sound generated by touching the at least one microphone (“Consequently a sequence of taps/knocks separated by periods of silence may be converted into a digital sequence representing an encoded user input by the signal feature extractor 108” Paragraph 0063. Also see Paragraphs 0083 and 0088, which further describe the detection of a sequence of tap operations on 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the sensor-based password for authenticating a user taught by Yang by incorporating the method taught by Huijser of detecting a series of taps and periods of silence as a user interacts with a microphone. Since Yang teaches “a temporal pattern of taps” it would have been obvious for the pattern to include both taps and periods of silence, as taught by Huijser. As taught by Huijser (Paragraph 0007), such an implementation would allow a user to enter more complex sequences of inputs to control a mobile device. In view of Yang, a user would be able to input a more complex password, improving security. This is further supported by Huijser (Paragraph 0100), which teaches a potential decoded user command as “pair[ing] the mobile device with another device by authenticating a wireless connection.”

Regarding Claim 15, Yang teaches all the limitations of claim 14, on which claim 15 depends.
Yang further teaches wherein the acoustic pattern comprises one or more sounds generated by touching the at least one microphone (“the user could produce a pattern of air blows near to the microphone, a pattern of finger snaps, or a temporal pattern of taps on the microphone” Paragraph 0036.)
Yang does not teach and one or more periods of time lacking a sound generated by touching the at least one microphone.
Huijser, which is directed to controlling a device based on an acoustic pattern entered via a microphone, teaches and one or more periods of time lacking a sound generated by touching the at least one microphone (“Consequently a sequence of taps/knocks separated by periods of silence may be converted into a digital sequence representing an encoded user input by the signal feature extractor 108” Paragraph 0063. Also see Paragraphs 0083 and 0088, which further describe the detection of a sequence of tap operations on the microphone followed by periods of silence.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the sensor-based password for authenticating a user taught by Yang by incorporating the method taught by Huijser of detecting a series of taps and periods of silence as a user interacts with a microphone. Since Yang teaches “a temporal pattern of taps” it would have been obvious for the pattern to include both taps and periods of silence, as taught by Huijser. As taught by Huijser (Paragraph 0007), such an implementation would allow a user to enter more complex sequences of inputs to control a mobile device. In view of Yang, a user would be able to input a more complex password, improving security.

Regarding Claim 18, Yang teaches all the limitations of claim 17, on which claim 18 depends.
Yang further teaches wherein the acoustic pattern comprises one or more sounds generated by touching the at least one microphone 
Yang does not teach and one or more periods of time lacking a sound generated by touching the at least one microphone; and wherein processing the input cryptographic information against the set of cryptographic information comprises: generating an acoustic fingerprint value for each of one or more sounds contained within the input cryptographic information; and individually comparing each generated acoustic fingerprint value to one or more acoustic fingerprint values attributed to the one or more sounds of the acoustic pattern.
	However, Huijser, which is directed to controlling a device based on an acoustic pattern entered via a microphone, teaches and one or more periods of time lacking a sound generated by touching the at least one microphone; (“Consequently a sequence of taps/knocks separated by periods of silence may be converted into a digital sequence representing an encoded user input by the signal feature extractor 108” Paragraph 0063. Also see Paragraphs 0083 and 0088, which further describe the detection of a sequence of tap operations on the microphone followed by periods of silence.)
and wherein processing the input cryptographic information against the set of cryptographic information comprises: generating an acoustic fingerprint value for each of one or more sounds contained within the input cryptographic information; (“Once the first peak 500 has been detected, a counter may measure the time between the first peak detected 500 and the second peak 502. The time interval t1 between the first peak 500 and the second peak 502 may be compared to a reference time tref which may for example represent the expected time between two successive taps, or knocks by a user. If time interval t is greater than Tref, then the first peak 500 and the second 502 may encode a binary sequence 101. If time interval T1 is less than or equal to Tref, then the first and the second tap may encode a binary sequence 11” Paragraph 0098. See 
and individually comparing each generated acoustic fingerprint value to one or more acoustic fingerprint values attributed to the one or more sounds of the acoustic pattern (“the encoded output signal may be decoded for example using a binary comparison, or a look-table” Paragraph 0100. “The encoded sequence may be received by the pattern extractor 320 which may directly decode the encoded sequence for example by comparing with predetermined sequences in a look-up table. The extracted pattern may then be classified with respect to pre-existing patterns” Paragraph 0089. A binary comparison is performed to determine if the encoded signal [acoustic fingerprint] corresponds to any predetermined sequences found in a look-up table. Therefore each value in the sequence is individually compared to values associated with a certain sequence of sounds that correspond to a desired device operation.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the sensor-based password for authenticating a user taught by Yang by incorporating the method taught by Huijser of encoding and decoding a sequence of tap operations and periods of silence on a microphone in order to compare the microphone input to a predetermined pattern. Since Yang teaches “a temporal pattern of taps” it would have been obvious for the pattern to include both taps and periods of silence, as taught by Huijser. It would have been further obvious that there would need to be some method of encoding and decoding the acoustic pattern obtained from the microphone. As taught by Huijser Yang, a user would be able to input a more complex password, improving security. This is further supported by Huijser (Paragraph 0100), which teaches a potential decoded user command as “pair[ing] the mobile device with another device by authenticating a wireless connection.”

Regarding Claim 19, Yang teaches all the limitations of claim 17, on which claim 19 depends.
Yang further teaches wherein the acoustic pattern comprises one or more sounds generated by touching the at least one microphone 
Yang does not teach and one or more periods of time lacking a sound generated by touching the at least one microphone; and wherein processing the input cryptographic information against the set of cryptographic information comprises: generating an acoustic fingerprint value that represents the combination of one or more sounds contained within the input cryptographic information; and comparing the generated acoustic fingerprint value to an acoustic fingerprint value attributed to the combination of the one or more sounds of the acoustic pattern.
However, Huijser, which is directed to controlling a device based on an acoustic pattern entered via a microphone, teaches and one or more periods of time lacking a sound generated by touching the at least one microphone; (“Consequently a sequence of taps/knocks separated by periods of silence may be converted into a digital sequence representing an encoded user input by the signal feature extractor 108” Paragraph 
and wherein processing the input cryptographic information against the set of cryptographic information comprises: generating an acoustic fingerprint value that represents the combination of one or more sounds contained within the input cryptographic information; (“The skilled person will appreciate that the signal may be transformed using a Fourier transform or other appropriate transform as part of the feature extraction. In step 604 an encoded output signal may be generated from the extracted features.” Paragraph 0100. Also see Paragraphs 0023 and 0061, which further describe extracting features in the frequency domain. An encoded output signal, generated from the extraction of features in the frequency domain, is an acoustic fingerprint value that represents the combination of sounds contained within the input information corresponding to the sequence of tap operations and periods of silence entered by the user. The encoded signal is compared to predefined signal patterns.)
and comparing the generated acoustic fingerprint value to an acoustic fingerprint value attributed to the combination of the one or more sounds of the acoustic pattern (“In step 606 the encoded output signal may be classified with respect to predefined signal patterns using classification methods such as a Bayesian network, a Gaussian mixture model, a K-nearest neighbour classification and a Support vector machine.” Paragraph 0100. The pattern of the transformed signal as a whole is compared to predefined signal patterns using commonly known classification techniques. A combination of sounds in the frequency domain is therefore analyzed, rather than individually analyzing and detecting each sound in the time domain. Also see Paragraph 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the sensor-based password for authenticating a user taught by Yang by incorporating the method taught by Huijser of encoding and decoding a combination of tap operations and periods of silence on a microphone in order to compare the microphone input to a predetermined pattern. Since Yang teaches “a temporal pattern of taps” it would have been obvious for the pattern to include both taps and periods of silence, as taught by Huijser. It would have been further obvious that there would need to be some method of encoding and decoding the acoustic pattern obtained from the microphone. As taught by Huijser (Paragraph 0007), such an implementation would allow a user to enter more complex sequences of inputs to control a mobile device. In view of Yang, a user would be able to input a more complex password, improving security. This is further supported by Huijser (Paragraph 0100), which teaches a potential decoded user command as “pair[ing] the mobile device with another device by authenticating a wireless connection.”


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2011/0283338 A1) in view of Huijser (US 2018/0246591 A1) and further in view of Kim (US 2015/0220715 A1).

Regarding Claim 3, Yang in view of Huijser teaches all the limitations of claim 2, on which claim 3 depends.
Yang in view of Huijser does not teach wherein the one or more sounds generated by touching the at least one microphone comprises at least a predetermined minimum number of sounds.
	However, Kim, which is directed to determination of password strength for an audio password, teaches wherein the one or more sounds generated by touching the at least one microphone comprises at least a predetermined minimum number of sounds (“The electronic device 402 may determine 1020 whether there is sufficient data for the user speech model to accurately describe a user's speech. For example, the electronic device 402 may determine whether a threshold number and/or certain phonemes have been captured such that the user speech model is refined enough to accurately reflect the true user's speech.” Paragraph 0167. A minimum number of sounds corresponding to the user’s speech must be captured for the input data to be considered sufficient and the strength of an audio password to be determined. In view of Yang and Huijser, rather than a threshold number of phenomes, a threshold number of detected sounds corresponding to tap operations would be considered.)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the sensor-based password for authenticating a user taught by Yang in view of Huijser by requiring a minimum number of sounds in order to produce a strong and reliably detectable password, as taught by Kim. Since Kim is also directed to user authentication based on inputs to a microphone, the combination Kim (Paragraph 0002), such an implementation would improve the security of audio passwords used for authenticating a user.

Claims 5, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2011/0283338 A1) in view of Huijser (US 2018/0246591 A1) and further in view of Shchur (US 2018/0348853 A1).

Regarding Claim 5, Yang in view of Huijser teaches all the limitations of claim 2, on which claim 5 depends.
Yang in view of Huijser does not teach wherein the one or more sounds generated by touching the at least one microphone comprises a scratch, wherein a scratch comprises a sound generated by touching the at least one microphone for more than the predetermined second amount of time.
	However, Shchur, which is directed to controlling a user device based on frictional sound detected from a microphone, teaches wherein the one or more sounds generated by touching the at least one microphone comprises a scratch, (“First scratching is a gesture of scratching a finger with a nail of another finger in a direction from a proximal phalanx of the finger to a distal phalanx thereof” Paragraph 0154. See Figure 14, which shows an example of a scratching input being performed.)
wherein a scratch comprises a sound generated by touching the at least one microphone for more than the predetermined second amount of time (“when the electronic apparatus 100 detects that the pin hole 1220 is blocked by the body part, the 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the sensor-based password for authenticating a user taught by Yang in view of Huijser by incorporating the scratching sound input taught by Shchur. Since Shchur is also directed to controlling a device based on physical interaction with a microphone, the combination would yield predictable results. Such a combination would allow for detection of more complex microphone inputs, a goal of Huijser, which would therefore increase the security of the acoustic password. As suggested by Shchur (Paragraphs 0005-0009), such an implementation would enable use of input signals, especially in the case of user authentication, that are difficult to be stolen by unintended users.

Regarding Claim 9, Yang in view of Huijser teaches all the limitations of claim 8, on which claim 9 depends.
Yang in view of Huijser does not teach wherein establishing the input cryptographic information as the set of cryptographic information further comprises determining, based at least in part on the pitch values, a medium generating each of the one or more sounds.
	However, Shchur, which is directed to controlling a user device based on frictional sound detected from a microphone, teaches wherein establishing the input cryptographic information as the set of cryptographic information further comprises determining, based at least in part on the pitch values, a medium generating each of the one or more sounds (“the body part on which the frictional sound is generated may be determined using frictional sound characteristics” Paragraphs 0101-0102. Also see Paragraphs 0115-01119 and Figures 6 and 7. The medium, such as a part of a finger, by which a detected sound is generated is determined based on the extracted frequency and amplitude information of the input sound. The frequency and amplitude information corresponds to a detected pitch of the sound.)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the sensor-based password for authenticating a user taught by Yang in view of Huijser by determining a medium used for generating the sounds based on a detected pitch value as taught by Shchur. Since Shchur is also directed to controlling a device based on physical interaction with a microphone, the combination would yield predictable results. Such a combination would allow for detection of more complex microphone inputs, a goal of Huijser, which would therefore increase the security of the acoustic password. As suggested by Shchur (Paragraphs 

Regarding Claim 16, Yang in view of Huijser teaches all the limitations of claim 15, on which claim 16 depends.
Yang in view of Huijser further teaches wherein establishing the input cryptographic information as the set of cryptographic information comprises: analyzing each of the one or more sounds generated by touching the at least one microphone based at least in part on frequency and waveform length; (Huijser, “vibration and acoustic signal component features may be extracted from the input signal in the time and frequency domain” Paragraph 0100. Also see Paragraphs 0023 and 0061, which further describe analyzing the frequencies of the input signal. See Figure 6 and Paragraph 0098, which illustrate analyzing waveform length to determine the cryptographic information.)
extrapolating, based at least in part on the analyzing, a pitch value for each of the one or more sounds; (Huijser, “Signal features extracted may include one or more of a peak value, a frequency spectrum shape, a peak value at different frequencies, and how the shape of the spectrum evolves over time” Paragraph 0023. Also see Paragraphs 0061 and 0101. Frequency information and amplitudes at certain frequencies are extracted, which would correspond to determining a pitch value for each of the detected sounds.)
Yang in view of Huijser does not teach and determining, based at least in part on the pitch values, a medium generating each of the one or more sounds.
Shchur, which is directed to controlling a user device based on frictional sound detected from a microphone, teaches and determining, based at least in part on the pitch values, a medium generating each of the one or more sounds (“the body part on which the frictional sound is generated may be determined using frictional sound characteristics” Paragraphs 0101-0102. Also see Paragraphs 0115-01119 and Figures 6 and 7. The medium, such as a part of a finger, by which a detected sound is generated is determined based on the extracted frequency and amplitude information of the input sound. The frequency and amplitude information corresponds to a detected pitch of the sound.)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the sensor-based password for authenticating a user taught by Yang in view of Huijser by determining a medium used for generating the sounds based on a detected pitch value as taught by Shchur. Since Shchur is also directed to controlling a device based on physical interaction with a microphone, the combination would yield predictable results. Such a combination would allow for detection of more complex microphone inputs, a goal of Huijser, which would therefore increase the security of the acoustic password. As suggested by Shchur (Paragraphs 0005-0009), such an implementation would enable use of input signals, especially in the case of user authentication, that are difficult to be stolen by unintended users.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Buchmann (US 2013/0101127 A1) teaches unlocking a mobile device based on an acoustic signal obtained from a microphone, including an external microphone. (Abstract, Fig. 4, ¶ 40)
Liu (US 10,157,628 B1) teaches controlling a device based on a identifying sounds obtained from gestures performed on the surface of a microphone. (Abstract, Fig. 4)
Davis (US 2016/0231871 A1) teaches identification of taps on a body of an electronic device using a microphone and controlling the device based on an identified acoustic pattern. (¶ 19, 24, Fig. 1)
Liu (US 9,864,576 B1) teaches identification of taps on a microphone in order to enter information and control and electronic device. (Abstract, Fig. 6)
Caldwell (US 2019/0311722 A1) teaches authentication of a user based on a combination of voice and an acoustic pattern using a microphone. (Fig. 3, ¶ 6, 10, 17, 53, 58)
Narendra (US 2014/0282987 A1) teaches entering a password based on a rhythmic sequence of tapping operations on a user device. (¶ 86, Fig. 16)
Lesso 
Chen (US 2019/0384898 A1) teaches user authentication based on touch operations on a surface matching a stored vibration profile of the user. (Abstract)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI RAFAT OKASHA whose telephone number is (571)272-0675.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/R.R.O./Examiner, Art Unit 2173                                                                                                                                                                                                        
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173